Citation Nr: 0802193	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968 and from August 1976 to October 1976.  
Although the claims folder does not contain a form DD-214 or 
other service personnel records that verify the veteran's 
second period of service, his service medical records include 
an entrance examination dated June 1976 and a hardship 
discharge examination dated October 1976 that provide 
corroboration sufficient for the Board to proceed with its 
adjudication.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

In his July 2005 Form 9, the veteran requested a hearing 
before the Board in Washington, DC.  A hearing was scheduled 
for March 2006.  However, the veteran failed to appear for 
the hearing.  As the claims file contains no request for 
postponement prior to the date of the hearing nor has the 
veteran attempted to show good cause for his failure to 
appear, the Board will consider the veteran's request for a 
hearing as withdrawn.  38 C.F.R. § 20.704(d).  

In a June 2006 decision, the Board denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran appealed the Board's June 2006 decision denying 
entitlement to service connection for bilateral hearing loss 
and tinnitus to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in September 
2007, the Court ordered that the motion for remand be granted 
and remanded the Board's decision denying service connection 
for bilateral hearing loss and tinnitus for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was exposed to acoustic trauma during his 
first period of active service, November 1966 to September 
1968.

3.  The veteran has current bilateral hearing loss pursuant 
to 38 C.F.R. § 3.385 and a medical diagnosis of tinnitus.

4.  The veteran was diagnosed with defective hearing prior to 
his second period of active service, August 1976 to October 
1976.

5.  The veteran's defective hearing has not been shown to 
have increased in severity during his second period of active 
service and bilateral hearing loss has not been shown to be 
otherwise casually or etiologically related to service.

6.  Tinnitus has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306(b), 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically advised of the need to submit any 
evidence in his possession that pertains to the claims.  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The Board acknowledges that the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for bilateral hearing loss or tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in June 2005.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran's DD 214 form for his period of service between 
November 1966 and September 1968 reflected that he served as 
a field artillery crewman in Vietnam.  

The veteran's service medical records for his first period of 
service from November 1966 to September 1968 were negative 
for complaints, treatment, findings, or diagnoses of 
bilateral hearing loss or tinnitus.  His February 1966 
induction examination indicated that his ears and drums were 
clinically normal and the veteran marked "no" when asked if 
he had any ear trouble or running ears on his report of 
medical history.  The examiner assigned the veteran a "1" 
under "H" for hearing in the physical profile block on the 
PULHES chart on the February 1966 induction examination.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
0 (5)
LEFT
15 (30)
15 (25)
15 (25)
10 (20)
15 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The veteran's September 1968 separation examination was also 
negative for findings of bilateral hearing loss or tinnitus.  
His ears and drums were found to be clinically normal.  
Further, on his September 1968 separation report of medical 
history, the veteran marked "no" when asked if he had ear 
trouble, running ears, or hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

10

The examiner again assigned the veteran a "1" under "H" 
for hearing in the physical profile block on the PULHES chart 
on the September 1968 separation examination.  

Regarding the veteran's second period of service from August 
1976 to October 1976, the veteran marked "no" when asked if 
he has ear trouble or hearing loss on his June 1976 entrance 
report of medical history.  The veteran was found to have 
defective hearing and was given a "2" under "H" for 
hearing in the physical profile block on the PULHES chart on 
his June 1976 entrance examination.  There were two 
audiological evaluations recorded on the June 1976 
examination.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15

5
LEFT
50
50
40

30




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15

5
LEFT
40
35
25

25

On the October 1976 hardship discharge examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
5

15
LEFT
40
40
30

15

The examiner again assigned the veteran a "2" under "H" 
for hearing in the physical profile block on the PULHES chart 
on the October 1976 hardship examination.  On his October 
1976 hardship discharge report of medical history, the 
veteran marked "yes" next to hearing loss.  The examiner 
noted mild hearing loss in the lower frequencies of the left 
ear that was not considered disqualifying.  

In February 1985, the veteran received a post-service VA 
examination in relation to possible herbicide exposure in 
Vietnam.  The examiner noted the veteran's hearing acuity was 
within normal limits, and that the veteran received surgery 
on his left ear for otosclerosis in 1981.  In August 1986, 
the veteran underwent a VA examination in relation to a skin 
condition, and the examiner indicated that hearing loss was 
not noted and that his ear drums and canals were normal.

VA outpatient treatment records show that in September 2002 
the veteran requested new hearing aids and complained of 
having hearing loss for the past twenty years.  In April 
2003, he received adjustments to his hearing aids.

The veteran received a private audiological evaluation in 
August 2004 from audiologist C.C. at D.H.H.C.  The veteran 
reported exposure to excessive noise during his service in 
Vietnam due to his assignment as a gunner in an artillery 
unit and due to exposure to rifle and handgun fire and 
grenade launchers.  The audiologist provided a diagnosis of 
severe to profound sensorineural hearing loss in both ears 
with associated tinnitus.  On the Maryland CNC Test, the 
veteran received speech recognition scores of 86 percent in 
his right ear and 92 percent in his left ear.  The 
audiologist opined that based upon the veteran's reported 
service, it is as least as likely as not that his hearing 
loss and associated tinnitus were caused by or contributed to 
by exposure to acoustic trauma during his tour of duty.

In June 2005, the veteran underwent a VA audiological 
examination.  He reported noise exposure during his service 
in Vietnam, but denied significant noise exposure during his 
brief period of service in 1976.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
60
65
LEFT
45
45
40
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The VA ear disease examiner indicated having reviewed the 
claims folder and provided a diagnosis of right severe mixed 
hearing loss, left moderate mixed hearing loss, bilateral 
recurrent tinnitus, and suspected otosclerosis.  The examiner 
explained that hearing loss secondary to acoustic trauma 
occurs at the time of exposure, not years later.  Noting the 
lack of findings or complaints of hearing loss and tinnitus 
between 1966 and 1968; that the veteran's audiometric 
thresholds were completely normal in both ears at separation 
from service in 1968; that testing showed no in-service 
progression of pre-existing hearing loss noted in 1976; and 
that the veteran did not report tinnitus, the examiner found 
it less likely than not that the veteran's current hearing 
loss and tinnitus are related to acoustic trauma during 
military service.


LAW

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).


ANALYSIS

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.  There were no in-
service findings of bilateral hearing loss or tinnitus during 
his period of service from November 1966 to September 1968.  
Although the veteran was found to have pre-existing defective 
hearing upon his service entrance for his second period of 
service in June 1976, there was no showing of aggravation 
during this period of service or on his October 1976 
separation examination.  The Board acknowledges that the 
veteran currently has bilateral hearing loss and tinnitus.  
However, in order to establish service connection, there must 
be competent evidence establishing an etiological 
relationship between an injury in service and the current 
disabilities.  After careful consideration, the Board 
concludes that the veteran is not entitled to service 
connection for bilateral hearing loss and tinnitus because 
the more persuasive medical evidence of record does not show 
an etiological relationship between these disabilities and 
service.  

The veteran's service medical records for his first period of 
service from November 1966 to September 1968 were negative 
for complaints, treatment, or diagnosis of bilateral hearing 
loss and tinnitus.  The Board acknowledges that audiometric 
testing conducted at the veteran's entrance examination in 
February 1966 reveals some degree of hearing impairment in 
the left ear in the lower frequencies.  See Hensley, 5 Vet. 
App. at 157 (citing Current Medical Diagnosis & Treatment, 
110-11 (Stephen A. Schroeder et al. eds., 1988)) (noting that 
the threshold for normal hearing is 0 to 20 decibels).  The 
examiner, however, did not find the results to be of such 
significance as to merit a diagnosis of defective hearing 
and, in fact, assigned the veteran a "1" under "H" for 
hearing in his physical profile block, indicating a high 
degree of medical fitness.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness and 
consequently is medically fit for any military assignment) to 
4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military 
service).  Even if the Board were to concede that those test 
results establish a pre-existing hearing loss disorder in the 
left ear, the veteran could not prevail on an aggravation 
claim as audiometric testing at separation in September 1968 
shows no increase in the level of hearing loss but instead 
indicates improvement in hearing acuity.  38 C.F.R. § 
3.306(b).  Further, the September 1968 separation examiner 
again assigned the veteran a "1" under "H" for hearing in 
the physical profile block and the veteran indicated that he 
did not have hearing loss on his report of medical history.  
Additionally, there were no reports or findings of tinnitus 
during this period of service.  

Regarding the veteran's second period of service from August 
1976 to October 1976, the presumption of soundness does not 
apply because the veteran's June 1976 entrance examination 
audiological scores, as noted above, revealed measurable 
hearing loss in both ears.  See Hensley, 5 Vet. App. at 157.  
Further, the examiner provided a diagnosis of "defective 
hearing" and assigned a "2" under "H" for hearing in the 
physical profile block on the PULHES chart.  As hearing loss 
was noted on the examination, the presumption of soundness 
does not apply, and the Board accordingly finds that hearing 
loss of the veteran's right and left ears pre- existed his 
second period of active service.  Thus, service connection 
may only be established for this period of service if the 
evidence shows that the hearing loss was aggravated during 
service.  

In his regard, there is no indication that the veteran's pre-
existing hearing loss underwent an increase in severity 
during his second period of service.  A comparison of the 
veteran's pure tone thresholds in October 1976 with those in 
June 1976 is complicated by the fact that the veteran 
received two audiometric tests at entrance with no indication 
as to their relative validity.  For the veteran' right ear, 
however, the tests clearly show no increase in the severity 
of hearing loss.  In June 1976, auditory thresholds in excess 
of 20 decibels were found in the frequencies of 500 and 1000 
hertz.  At separation, these thresholds either improved or 
did not change, and hearing loss was not indicated in the 
other tested frequencies.  The Board also notes that the 
veteran did not have hearing loss for VA purposes in his 
right ear at separation in October 1976.  38 C.F.R. § 3.385.  
Regarding the veteran's left ear, the June 1976 audiometric 
tests showed thresholds in excess of 20 decibels at all 
tested frequencies.  At separation, the auditory thresholds 
at 500 and 4000 hertz either improved or did not change, but 
the thresholds for 1000 and 2000 hertz fell in between the 
results of the two tests at entrance.  Although the Board 
concedes that the veteran continued to have left ear hearing 
loss upon separation in October 1976, after reviewing the 
veteran's audiometric testing at both entrance and separation 
in 1976, the June 2005 VA examiner found that the results did 
not show a progression of pre-existing hearing loss in either 
ear.  As such, an increase in the veteran's pre-existing 
hearing loss disability during his second period of service 
has not been shown and, consequently, aggravation cannot be 
conceded.  38 C.F.R. § 3.306(b).  Additionally, there were no 
complaints or findings of tinnitus during the veteran's 
second period of service.  

The veteran currently has bilateral hearing loss and tinnitus 
as reflected on the June 2005 VA audiology examination.  
38 C.F.R. § 3.385.  The Board acknowledges the veteran's 
contentions that his hearing loss and tinnitus were caused by 
his noise exposure during service.  The Board concedes 
acoustic trauma during his first period of service based on 
his military occupational specialty of field artillery 
crewman and his statements that he was exposed to gun and 
artillery fire.  However, the Board notes that exposure to 
acoustic trauma during service is not enough to establish 
service connection.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

Regarding the veteran's contentions that he began to 
experience hearing loss during service, in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board notes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible, regardless of the lack of contemporaneous medical 
evidence.  However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In this regard, the medical evidence reflected 
that the first indications of left ear hearing loss for VA 
purposes were on the June 1976 entrance examination, 
approximately eight years after his separation from his first 
period of service.  However, the more persuasive medical 
evidence of record does not provide a medical nexus 
associating his current hearing loss and tinnitus to his 
service.  

The Board acknowledges the conflicting opinions of the August 
2004 private audiologist C.C. and the June 2005 VA examiner.  
However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In comparing the different opinions, the Board affords 
greater weight to the opinion of the June 2005 VA examiner.  
As indicated in the June 2005 examination report, the 
examiner reviewed the claims folder and discussed the 
significance of the five audiometric tests the veteran 
received during his two periods of service.  In this regard, 
the examiner explained that hearing loss secondary to 
acoustic trauma occurs at the time of exposure, not years 
later.  Further, the examiner referenced the lack of findings 
or complaints of hearing loss and tinnitus between 1966 and 
1968 and that the veteran's audiometric thresholds were 
completely normal in both ears at separation from service in 
1968, the testing that showed no in-service progression of 
pre-existing hearing loss noted in 1976, and the lack of 
findings of tinnitus in 1976 before concluding that it was 
less likely than not that the veteran's current hearing loss 
and tinnitus are related to acoustic trauma during military 
service.  In contrast, there is no indication that C.C. had 
access to the claims folder or that the audiologist was even 
aware of the in-service audiological findings.  Rather, C.C. 
only provided the veteran's reported history of noise 
exposure as the basis for his etiological opinion.  
Therefore, based upon the VA examiner's consideration of 
evidence within the claims folder and thorough discussion of 
the veteran's in-service audiometric testing, the Board finds 
the VA opinion to be of significantly greater probative value 
than the opinion of the veteran's private audiologist.  

In sum, although the veteran is competent to report a 
subjective decrease in his hearing ability, he is not 
competent to state whether he has a hearing loss disability, 
which requires that certain objective testing criteria be 
met.  Further, to the extent that the veteran claims that he 
has had tinnitus since service, the Board affords the lack of 
medical findings of tinnitus until many years after service 
more probative weight than the veteran's contentions.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Even conceding that the veteran had noise 
exposure in service, the more persuasive medical evidence of 
record does not provide a nexus to the current findings of 
bilateral hearing loss and tinnitus.  Therefore, although the 
veteran might sincerely believe that his hearing loss and 
tinnitus are related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have bilateral 
hearing loss and tinnitus.  Although the veteran currently 
has bilateral hearing loss and tinnitus, the more persuasive 
evidence does not reveal a nexus to either bilateral hearing 
loss or tinnitus occurring in service.  Importantly, there 
were no in-service findings of tinnitus.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that the veteran's bilateral hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of his separation from either period of service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection 
must be denied for bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


